Case 2:19-cv-04147-NGG-RER Document 2 Filed 07/18/19 Page 1 of 9 PageID #: 3



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
WINDWARD BORA LLC,
                                                                            Civil Action No.:
                          Plaintiff,
                                                                            VERIFIED COMPLAINT
                                              -against-

JONATHAN VALENCIA; JESSICA X. VALENCIA;
ERICA VALENCIA; LONG ISLAND JEWISH MEDICAL
CENTER; WELLS FARGO FINANCIAL NATIONAL,
BANK D/B/A WELLS FARGO NATIONAL BANK WEST,
CAPITAL ONE BANK (USA), N.A.,

                           Defendant(s).
--------------------------------------------------------------------------X

        WINDWARD BORA LLC (“Windward Bora LLC” or “Plaintiff”) by and through its

attorneys, The Margolin & Weinreb Law Group, LLP, as and for its Complaint to foreclose the

premises and mortgage against Jonathan Valencia; Jessica X. Valencia; Erica Valencia; Long

Island Jewish Medical Center, Wells Fargo Financial National Bank d/b/a Wells Fargo National

Bank West and Capital One Bank (USA), N.A., (collectively referred to as the “Defendants”),

respectfully alleges upon information and belief as follows:

                                       NATURE OF THE ACTION

1.     This is an action brought pursuant to New York Real Property Actions and Proceedings

       Law, Section 1301 et seq., to foreclose on a mortgage encumbering the property commonly

       known as 214 North 5th Street, Bethpage, New York 11714 Street known on the Nassau

       County Tax Map as SECTION: 46, BLOCK: 51; LOTS: 27, 28 and 29, and State of New

       York (the “Subject Property”). The Legal Description of the property is annexed hereto as

       Exhibit “A”.
Case 2:19-cv-04147-NGG-RER Document 2 Filed 07/18/19 Page 2 of 9 PageID #: 4




                                                PARTIES

2.    Windward Bora LLC is a limited liability company organized under the laws of the State

      of Delaware.

3.    Windward Bora LLC is a single-member limited liability company, whose sole member,

      Yonel Devico (“Devico”), is a citizen of the Kingdom of Morocco. Devico is lawfully

      admitted for nonpermanent residence in the United States and is residing in the State of

      Florida. For the purposes of diversity, Windward is a citizen of Morocco.

4.    Jonathan Valencia, upon information and belief, is a resident and citizen of the State of

      New York, having an address at 214 North 5th Street, Bethpage, New York 11714.

      Valencia is a necessary party defendant to this action by virtue of the fact that he (i) was

      present at the time of the execution of the Mortgage (as such terms are defined below) and

      (ii) is the Mortgagor under the Mortgage;1.

5.    Jessica X. Valencia, upon information and belief, is a resident and citizen of the State of

      New York, having an address at 214 North 5th Street, Bethpage, New York 11714. Jessica

      X. Valencia is a necessary party defendant to this action by virtue of the fact that she is an

      owner of the Property by virtue of a deed dated July 25, 2017 and recorded September 15,

      2017 in Liber 13560 at Page 585 in the Nassau County Clerk’s Office.

6.    Erica Valencia, upon information and belief, is a resident and citizen of the State of New

      York, having an address at 214 North 5th Street, Bethpage, New York 11714. Erica

      Valencia is a necessary party defendant to this action by virtue of the fact that she (i) is an




1
 Javier Valencia a/k/a Javier A Valencia executed both the Note and Mortgage. Javier Valencia died on December
26, 2016.
Case 2:19-cv-04147-NGG-RER Document 2 Filed 07/18/19 Page 3 of 9 PageID #: 5



      owner of the Property by virtue of a deed dated July 25, 2017 and recorded September 15,

      2017 in Liber 13560 at Page 585.

7.    Long Island Jewish Medical Center, is a domestic not-for-profit corporation incorporated

      under the laws of the State of New York with its principal place of business located at 35

      Pinelawn Road Suite 100W, Melville, New York 11747.            As such, for purposes of

      diversity jurisdiction, Long Island Jewish Medical Center is a citizen of the State of New

      York.

8.    Long Island Jewish Medical Center is a necessary party-defendant to this action by virtue

      of a judgment docketed in the Nassau County Court on February 24, 2012 in the amount of

      $2,082.55 (“Judgment”).     The Judgment is subject to and subordinate to Plaintiff’s

      mortgage. See Exhibit “B”.

9.    WELLS FARGO FINANCIAL NATIONAL BANK d/b/a Wells Fargo National Bank

      West (“Wells Fargo”) is a foreign corporation headquartered in Las Vegas, Nevada with its

      principal place of business located at 4455 Spring Mountain Road, Las Vegas, Nevada

      89102.

10.   Wells Fargo is a necessary party defendant based on a judgment docketed on September

      15, 2019 in the amount of $2,330.00. The Judgment is subject to and subordinate to

      Plaintiff’s mortgage. See Exhibit “B”.

11.   Capital One Bank (USA), N.A., (“Capital One”) is a national banking association with an

      address of 15000 Capital One Dr., Richmond, Virginia 23238-1119.

12.   Capital One is a necessary party defendant based on a judgment docketed on May 22, 2019

      in the amount of $5,333.40. The Judgment is subject to and subordinate to Plaintiff’s

      Mortgage. See Exhibit “B”.
Case 2:19-cv-04147-NGG-RER Document 2 Filed 07/18/19 Page 4 of 9 PageID #: 6



13.    Each of the above-named Defendants has or claimed to have or may claim to have some

       interest in or lien upon said mortgaged premises or some part thereof, which interest or

       lien, if any, has accrued subsequent to, and is subject and subordinate to, the lien of said

       Mortgage.

                                  JURISDICTION AND VENUE

14.    This Action is between citizens of different states. The amount in controversy, exclusive of

       interest and costs, exceeds $75,000.00. Therefore, jurisdiction is based upon diversity of

       citizenship pursuant to 28 U.S.C. §1332.

15.    Venue is deemed proper in this District pursuant to 28 U.S.C. §1391. A substantial part of

       the events giving rise to this action took place within the jurisdiction of this court and the

       Subject Property is located in this district.

                          AS AND FOR A FIRST CAUSE OF ACTION

16.    This action is brought to foreclose a mortgage made by Javier Valencia and Jonathan

       Valencia set out as follows:

      a. Mortgage dated March 29, 2007, made by Javier Valencia and Jonathan Valencia to

         JPMorgan Chase Bank, N.A., to secure the sum of $82,000.00 and interest, recorded in

         Liber 31903 at page 37 on May 17, 2007 in the Nassau County Clerk’s Office. Said

         instrument affects the premises known as 214 North 5th Street, Bethpage, New York

         11714. A copy of the Mortgage is annexed hereto as Exhibit “C”.

      b. On March 29, 2007, Javier Valencia also executed and delivered a Note to JPMorgan

         Chase Bank, N.A. in the amount of $82,000.00. A copy of the Note with its

         corresponding allonge as affixed to the Note is annexed hereto at Exhibit “D”.
Case 2:19-cv-04147-NGG-RER Document 2 Filed 07/18/19 Page 5 of 9 PageID #: 7



17.   Any applicable recording tax was duly paid at the time of recording said mentioned

      mortgage.

18.   Plaintiff is in physical possession and is the owner and holder of said original Note with its

      corresponding allonge and the Mortgage. See Yonel Devico Affidavit of Note Possession

      at Exhibit “E”.

19.   Javier Valencia has failed to comply with the terms and provisions of the Note and

      Mortgage, by failing to make the Monthly Payments due on the eleventh (11th) day of June

      2013 and the default continues to date.

20.   Plaintiff has complied with the contractual provisions in the loan documents in that Default

      Notices to cure were issued on December 21, 2018 to Javier Valencia and Jonathan

      Valencia (the “Default Notices”) advising of possible acceleration of the loan and that by

      virtue of his continuing default under the Note, if the arrears are not cured, Plaintiff may

      declare that the outstanding principal balance due under the Note, together with all accrued

      interest thereon is immediately due and payable. 90-day Notices were provided pursuant to

      Real Property Actions and Proceedings Law (“RPAPL”) Section §1304(1) on December

      21, 2018 to Javier Valencia and Jonathan Valencia. Plaintiff has complied with the

      registration requirements of RPAPL §1306(1). Copies of the Default Notice and 90-day

      notices with proof of mailings and registration with New York Department of Financial

      Services are annexed hereto as Exhibit “F”.

21.   Pursuant to RPAPL Section 1302 as amended, the plaintiff has complied with all the

      provisions of Section 595a and Section 6-1 of the Banking Law and RPAPL Section 1304,

      except where it is exempt from doing so.
Case 2:19-cv-04147-NGG-RER Document 2 Filed 07/18/19 Page 6 of 9 PageID #: 8



22.     As of the date herein, neither Javier Valencia or Jonathan Valencia have responded to the

        Default Notices.

23.     Due to the above-described default, the amount owed to Plaintiff pursuant to the terms of

        the Note and Mortgage:

      a. The unpaid principal amount due under the Note, and all accrued and unpaid interest and

         late charges which sum as of December 21, 2018 amounts to $128,788.16.

      b. Attorney’s fees and other costs and disbursements, payable to Windward Bora LLC

         under the terms of the Note, which will accrue until the amount due and payable under

         the Note is paid in full; and

      c. Any and all additional fees that are due or may become due and payable as provided

         under the terms and conditions of the Note and Mortgage are paid in full.

24.     Plaintiff requests that in the event that this action will proceed to judgment of foreclosure

        and sale, said premises should be sold subject to the following:

      a. Any state of facts that an inspection of the premises would disclose.

      b. Any state of facts that an accurate survey of the premises would show.

      c. Covenants, restrictions, easements and public utility agreements of record, if any.

      d. Building and zoning ordinances of the municipality in which the Mortgaged premises are

         located and possible violations of same.

      e. Any right of tenants or person in possession of the subject premises.

      f. Any equity of redemption of the United States of America to redeem the premises within

         120 days from date of sale.

      g. Prior lien(s) of record, if any.
Case 2:19-cv-04147-NGG-RER Document 2 Filed 07/18/19 Page 7 of 9 PageID #: 9



25.   In the event that Plaintiff possesses any other lien(s) against said mortgaged premises

      either by way of judgment, junior mortgage or otherwise, Plaintiff requests that such other

      liens(s) shall not be merged in Plaintiff’s cause(s) of action set forth in this Complaint, but

      that Plaintiff shall be permitted to enforce said other lien(s) and/or seek determination of

      priority thereof in any independent action(s) or proceeding(s), including, without

      limitation, any surplus money proceedings.

26.   Plaintiff shall not be deemed to have waived, altered, released or changed the election

      hereinfore made, by reason of any payment after the commencement of this action, of any

      or all of the defaults mentioned herein, and such election shall continue and remain

      effective.

      WHEREFORE, the Plaintiff demands judgment that the Defendants and each of them and

all persons claiming under them or any of them, subsequent to the commencement of this action

and the filing of a notice of pendency thereof, be barred and foreclosed of and from all estate,

right, title, interest, claim, lien and equity of redemption of, in and to the said mortgaged

premises and each and every part and parcel thereof; that the premises may be decreed to be sold

in one parcel, according to law, subject to the terms set forth in this complaint; that the monies

arising from the sale thereof may be bought into Court; that the Plaintiff may be paid the amount

due on the Note and Mortgage as hereinfore set forth, with interest and late charges to the time of

such payment and the expenses of such sale, plus reasonable attorney’s fees, together with the

costs, allowances and disbursements of this action, and together with any sums from the dates

incurred by Plaintiff pursuant to any term or provision of the Note and Mortgage set forth in this

complaint, or to protect the lien of Plaintiff’s Mortgage, together with interest upon said sums

from the dates of the respective payments and advances thereof, so far as the amount of such
Case 2:19-cv-04147-NGG-RER Document 2 Filed 07/18/19 Page 8 of 9 PageID #: 10



monies properly applicable thereto will pay the same; that this Court forthwith appoint a receiver

of the rents and profits of said premises during the pendency of this action with the usual and that

in the event that Plaintiff possesses any other lien(s) against said mortgage premises either by the

way of judgment, junior mortgage or otherwise, Plaintiff requests that such other lien(s) shall not

be merged in Plaintiff’s cause(s) of action set forth in this complaint but that Plaintiff shall be

permitted to enforce said other lien(s) and/or seek determination of priority thereof in any

independent action(s) or proceeding(s), including, without limitation, any surplus money

proceedings, that an order be entered compelling that the tenants deliver possession of the

premises to Plaintiff.

Dated: July 18, 2019
       Syosset, New York
                                                     Yours, etc.



                                                     By: /s/ Alan H. Weinreb
                                                     Alan H. Weinreb, Esq.
Case 2:19-cv-04147-NGG-RER Document 2 Filed 07/18/19 Page 9 of 9 PageID #: 11



                              VERIFICATION BY ATTORNEY


      ALAN H. WEINREB, an attorney duly admitted to practice before the courts of this state

and associated with the attorneys of record for the plaintiff, affirms under the penalties of perjury

that: I have read the foregoing Complaint and the same is true to my own knowledge except as to

matters alleged to upon information and belief as to those matters I believe them to be true. The

grounds of my belief as to matters not based upon personal knowledge are communications with

plaintiff or officers and/or agents of plaintiff and copies of plaintiff’s records in my possession.

This affirmation is made by me because plaintiff is not in a county in which my firm has its

office.

Dated: July 18, 2019
       Syosset, New York


                                              _/s/ Alan H. Weinreb
                                              ALAN H. WEINREB
